Rudkin, C. J.
(dissenting) — I dissent. Section 408, Rem. & Bal. Code, provides that, “An action may be dismissed, or a judgment of nonsuit entered in the following cases: . . . *2758. By the court upon motion of the defendant, when upon the trial, the plaintiff fails to prove a sufficient cause for the jury.” Section 410, Id., provides that “When a judgment of nonsuit is given, the action is dismissed; but such judgment shall not have the effect to bar another action for the same cause.” Section 340, Id., enacted in 1895, provides that “In cases tried in the superior court with a jury in which the legal sufficiency of the evidence shall be challenged, and the court shall decide as a matter of law what verdict should be found, the court shall thereupon discharge the jury from further consideration of the case and direct judgment to be entered in accordance with its decision.” These two enactments cover entirely different fields and should not be confounded.
Prior to the enactment of § 340, supra, if a dismissal or nonsuit was granted, on motion of the defendant, for failure of the plaintiff to prove a sufficient cause for the jury, the jury was discharged, and a judgment of dismissal or nonsuit followed. No verdict was directed or found. If, on the other-hand, the court decided on the trial of an action on the merits that the plaintiff or the defendant was entitled to a verdict as a matter of law, it directed the jury to find and return a verdict in accordance with its decision, upon which a final judgment was entered. The sole purpose of the act of 1895' was to dispense with the necessity of compelling trial judges to direct juries to find and return verdicts, which might, or might not, meet their approval, and the later act in no manner conflicts with the preexisting law relating to involuntary non-suits, or to the effect of such judgments as a bar to another-action for the same cause.
But, as I understand the majority opinion, the act of 1895 entirely supersedes the act relating to involuntary nonsuits and their effect. There are two reasons why this view should not be adopted. First, because repeals by implication are not favored; and second, because there is no real conflict between the two acts. The act of 1895 has no reference what*276ever to involuntary nonsuits, or to judgments entered at the close of plaintiff’s testimony. It provides that, when the legal sufficiency of the evidence is challenged, and the court shall decide as a matter of law what verdict shall be found, etc. No verdict was ever found on motion for a nonsuit under any system of practice with which I am familiar, and the court is not called upon, by such a motion, to decide what verdict should be found. The very object of the motion is to prevent the finding of a verdict or a judgment on the merits.
In discussing the difference between a judgment of nonsuit and a judgment directed under the act of 1895, in Weir v. Seattle Elec. Co., 41 Wash. 657, 84 Pac. 597, we said: “The only substantial difference between the two judgments is, that the former is res adjudícala, while the latter is not, unless based upon some affirmative finding.” In Fisk v. Tacoma Smelting Co., 49 Wash. 514, 95 Pac. 1082, speaking of the statute relating to nonsuits, we said: “It will be seen at a glance that the terms of the statute are so certain and definite as to preclude construction.” I still adhere to these views. The effect of a judgment of nonsuit under a similar statute was considered by the supreme court of Oregon in Carroll v. Grande Ronde Elec. Co., 49 Ore. 477, 90 Pac. 903, and after a full review of the authorities, the court reached the conclusion that a judgment of nonsuit is not a bar to another action for the same cause, regardless of its form. The court there criticised the decision of this court in Bartelt v. Seehorn, 25 Wash. 261, 65 Pac. 185, where it was held that a judgment of nonsuit in a personal injury case was a bar to another action for the same cause, when the judgment recited that the nonsuit was granted because of contributory negligence on the part of the plaintiff.' But that question is not involved here, and on the general question as to the effect of a nonsuit, the Oregon case is amply supported by authority. In fact there are none to the contrary.' Nor is the form of the judgment material, so long as it contains no affirmative adjudication. Freeman, Judgments, § 260. Our *277own practice is in harmony with these views. How often has it been assigned as error that the court denied a motion for a nonsuit at the close of plaintiff’s case, and a motion for a directed judgment at the close of all the evidence? It may be argued that there is no reason why a plaintiff should be permitted to commence a new action for the same cause, after the court has once decided that his testimony is not sufficient to warrant a recovery; but such has always been the law, and argument in favor of a change should be addressed to the legislature and not to the courts.
Gose, J., concurs with Rudkin, C. J.